COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


BRANDON WAYNE MOORE,                            §
                                                                   No. 08-15-00119-CR
                     Appellant                  §
                                                                     Appeal from the
V.                                              §
                                                                   272nd District Court
THE STATE OF TEXAS,                             §
                                                                 of Brazos County, Texas
                     Appellee.                  §
                                                                (TC# 14-01424-CRF-272)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismiss, in accordance with the

opinion of this Court. We therefore dismiss the appeal. This decision shall be certified below

for observance.


       IT IS SO ORDERED THIS 24TH DAY OF APRIL, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.